Exhibit 10.29

EIGHTH AMENDMENT TO

MANAGED CARE ALLIANCE AGREEMENT

THIS AMENDMENT (the “Amendment”) is entered into this 12th day of March, 2007 by
and between CIGNA Health Corporation, for and on behalf of its CIGNA Affiliates
(individually and collectively, “CIGNA”) and Gentiva CareCentrix, Inc. (“MCA”).

WITNESSETH

WHEREAS, CIGNA and MCA entered into a Managed Care Alliance Agreement which
became effective January 1, 2004, as amended from time to time, (the
“Agreement”) whereby MCA agreed to provide or arrange for the provision of
certain home health care services to Participants, as that term is defined in
the Agreement;

WHEREAS, the parties wish to amend the Agreement to adjust DME/HME Respiratory
rates to reflect a change in the Disetronics Insulin Pump effective March 15,
2007.

NOW THEREFORE, CIGNA and MCA agree to amend the Agreement as follows:

 

  1. This Amendment shall be effective on March 15, 2007.

 

  2. DME/HME Respiratory Rates: HMO Rates effective February 1, 2006 –
January 31, 2009 of Exhibit A HMO Program Attachment – Fee for Service
Reimbursement For Other Services is hereby deleted and replaced with a new
DME/HME Respiratory Rates: HMO Rates effective March 15, 2007 – January 31, 2009
of Exhibit A HMO Program Attachment – Fee for Service Reimbursement For Other
Services attached hereto. These rates shall be effective through January 31,
2009 or the date that the Agreement is amended to reflect new rates, whichever
is later.

 

  3. DME/HME Respiratory Rates: PPO and Indemnity Rates effective February 1,
2006 – January 31, 2009 of Exhibit A PPO & Indemnity Program Attachment – Fee
for Service Reimbursement For Other Services is hereby deleted and replaced with
a new DME/HME Respiratory Rates: PPO and Indemnity Rates Effective March 15,
2007 – January 31, 2009 of Exhibit A PPO & Indemnity Program Attachment
Reimbursement For Other Services attached hereto. These rates shall be effective
through January 31, 2009 or the date that the Agreement is amended to reflect
new rates, whichever is later.

 

  4.

DME/HME Respiratory Rates: Gatekeeper Rates effective February 1, 2006 –
January 31, 2009 of Exhibit A Gatekeeper Program Attachment – Fee for Service
Reimbursement For Other Services is hereby deleted and replaced with a new
DME/HME Respiratory Rates: Gatekeeper Rates effective March 15, 2007



--------------------------------------------------------------------------------

 

– January 31, 2009 of Exhibit A Gatekeeper Program Attachment – Fee for Service
Reimbursement For Other Services attached hereto. These rates shall be effective
through January 31, 2009 or the date that the Agreement is amended to reflect
new rates, whichever is later.

 

  5. To the extent that the provisions in the Agreement, including any prior
amendments, conflict with the terms of this Amendment (including the exhibits
and schedules hereto), the terms in this Amendment shall supersede and control.
All other terms and conditions of the Agreement, including the Program
Attachments and the Exhibits attached thereto, shall remain the same and in full
force and effect. Capitalized terms not defined herein but defined in the
Agreement shall have the same meaning as defined in the Agreement.

IN WITNESS WHEREOF, CIGNA and MCA have caused their duly authorized
representatives to execute this Amendment as of the date first written above.

 

CIGNA HEALTH CORPORATION By:  

/s/ Joseph E. Turgeon, III

Its:   VP Network Strategy & Development Dated:   03/14/2007 GENTIVA
CARECENTRIX, INC. By:  

/s/ Robert Creamer

Its:   Sr. Vice President Dated:   03/09/2007



--------------------------------------------------------------------------------

DME / HME RESPIRATORY RATES:

HMO RATES EFFECTIVE MARCH 15, 2007

 

CAT

  

TYPE

  

HCPCS
CODE

  

CHC

CODE

  

CareCentrix
Code

  

DESCRIPTION

  

PURCHASE
PRICE

  

RENTAL
PRICE

  

DAILY
PRICE

HME

   DIAB    A4230    A4230    8009    INFUSION SET FOR EXT INSULIN PUMP, NON
NEEDLE TYPE (A4230)    **      

HME

   DIAB    A4231    A4231    8012    INFUSION SET FOR EXTERNAL INSULIN PUMP,
NEEDLE TYPE (A4231)    **      

HME

   DIAB    A4232    A4232    8013    SYRINGE WITH NEEDLE FOR EXT INSULIN PUMP,
STERILE, 3CC (A4232)    **      

HME

   DIAB    A4632    A4632    8528    REPLACEMENT BATTERY FOR EXT INFUSION PUMP,
ANY TYPE, EA (A4632)    **      

HME

   DIAB    A4245    A4245    8527    ALCOHOL SWAB / SKIN BARRIER WIPES, BOX 50
(A4245)    **      

HME

   DIAB    A6257    A6257    8529    DRESSING <=16 SQ IN TRANSPARENT FILM, EA
(A6257)    **      

HME

   INSULPP    E0784    E0784    2158    PUMP (E0784), EXT AMBULATORY INFUSION,
MINIMED, INSULIN    **      

HME

   INSULPP    E0784    E0784    8563    PUMP DISETRONIC ACCU-CHEK SPIRIT,
INSULIN (E0784)    **      

HME

   INSULPP    E0784    E0784    7704    PUMP, EXT INFUSION, DANA DIABECARE,
INSULIN (E0784)    **      

HME

   INSULPP    E0784    E0784    7731    PUMP, EXT INFUSION, ANIMAS, INSULIN
(E0784)    **      

HME

   INSULPP    E0784    E0784    7773    PUMP (E0784), EXT AMBULATORY INFUSION,
DELTEC, INSULIN    **      

HME

   OTHER    E0746    DM570    2109    ELECTROMYOGRAPHY (EMG) (E0746),
BIOFEEDBACK DEVICE    **    **   

HME

   OTHER    E0935    E0935    2125    PASSIVE MOTION (E0935) EXERCISE DEVICE   
      **

HME

   OTHER    E0935    E0935    2857    PASSIVE MOTION (E0935) EXERCISE DEVICE,
HAND          **

HME

   OTHER    E0935    E0935    2858    PASSIVE MOTION (E0935) EXERCISE DEVICE,
SHOULDER          **

HME

   OTHER    E0935    E0935    2859    PASSIVE MOTION (E0935) EXERCISE DEVICE,
ANKLE          **

HME

   OTHER    E0935    E0935    2860    PASSIVE MOTION (E0935) EXERCISE DEVICE,
ELBOW          **

HME

   OTHER    E0935    E0935    2861    PASSIVE MOTION (E0935) EXERCISE DEVICE,
WRIST          **

HME

   OTHER    E1300    DM570    2062    WHIRLPOOL (E1300), PORT (OVERTUB TYPE)   
**      

HME

   OTHER    E1310    DM570    2061    WHIRLPOOL (E1399), NON-PORT (BUILT-IN
TYPE)    **      

HME

   OTHER    E1399    E1399    2327    DURABLE MEDICAL EQUIP (E1399),
MISCELLANEOUS    **      

HME

   STIM_BO    E0747    DM570    6875    STIMULATOR, OSTEOGENIC, ULTRASOUND    **
     

HME

   STIM_BO    E0747    DM570    8386    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, EBI    **      

HME

   STIM_BO    E0747    DM570    8387    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, ORTHOFIX    **      

HME

   STIM_BO    E0747    DM570    8388    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, ORTHOLOGIC    **      

HME

   STIM_BO    E0748    DM570    2124    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL APPLICATIONS    **      

HME

   STIM_BO    E0748    DM570    8389    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, EBI    **      

HME

   STIM_BO    E0748    DM570    8390    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, ORTHOFIX    **      

HME

   STIM_BO    E0748    DM570    8391    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, ORTHOLOGIC    **      

HME

   WDSUCT    K0538    DM570    6873    WOUND SUCTION DEVICE (K0538)          **

HME

   WDSUCT    K0539    DM570    7914    DRESSING SET, FOR WOUND SUCTION DEVICE
(K0539)    **      

HME

   WDSUCT    K0540    DM570    7915    CANISTER SET, FOR WOUND SUCTION DEVICE
(K0540)    **      

The following may be charged under extraordinary circumstances:

HME

   SUP    E1399    E1399    4551    LABOR/SERVICE/SHIPPING CHARGES    **      

HME

   SUP    E1399    E1399    2731    SHIPPING AND HANDLING FEES    **      

The following may be charged if over and above routine on rental equipment:

RESP

   EQUIP    E1350    E1350    2382    REPAIR OR NON-ROUTINE (E1350) SERVICE
REQUIRING SKILL OF A TECH    **      

HME

   SUP    E1399    E1399    4552    MISCELLANEOUS SUPPLIES    **       **

 

NOTES:

 

1. Whether rental or purchase, rates include all shipping, labor and set-up.

2. If item is rented, rates include all supplies to enable the equipment to
function effectively with the exception Suction and CPM. Such exception supplies
will be billed at **.

3. If item is rented, rates include repair and maintenance costs.

** Confidential Treatment Requested.



--------------------------------------------------------------------------------

DME / HME RESPIRATORY RATES:

PPO and INDEMNITY RATES EFFECTIVE MARCH 15, 2007

 

CAT

  

TYPE

  

HCPCS
CODE

  

CHC
CODE

  

CareCentrix
Code

  

DESCRIPTION

  

PURCHASE
PRICE

  

RENTAL
PRICE

  

DAILY
PRICE

HME

   DIAB    A4230    A4230    8009    INFUSION SET FOR EXT INSULIN PUMP, NON
NEEDLE TYPE (A4230)    **      

HME

   DIAB    A4231    A4231    8012    INFUSION SET FOR EXTERNAL INSULIN PUMP,
NEEDLE TYPE (A4231)    **      

HME

   DIAB    A4232    A4232    8013    SYRINGE WITH NEEDLE FOR EXTINSULIN PUMP,
STERILE, 3CC (A4232)    **      

HME

   DIAB    A4632    A4632    8528    REPLACEMENT BATTERY FOR EXT INFUSION PUMP,
ANY TYPE, EA (A4632)    **      

HME

   DIAB    A4245    A4245    8527    ALCOHOL SWAB / SKIN BARRIER WIPES, BOX 50
(A4245)    **      

HME

   DIAB    A6257    A6257    8529    DRESSING <=16 SQ IN TRANSPARENT FILM, EA
(A6257)    **      

HME

   INSULPP    E0784    E0784    2158    PUMP (E0784), EXT AMBULATORY INFUSION,
MINIMED, INSULIN    **      

HME

   INSULPP    E0784    E0784    8563    PUMP DISETRONIC ACCU-CHEK SPIRIT,
INSULIN (E0784)    **      

HME

   INSULPP    E0784    E0784    7704    PUMP, EXT INFUSION, DANA DIABECARE,
INSULIN (E0784)    **      

HME

   INSULPP    E0784    E0784    7731    PUMP, EXT INFUSION, ANIMAS, INSULIN
(E0784)    **      

HME

   INSULPP    E0784    E0784    7773    PUMP (E0784), EXT AMBULATORY INFUSION,
DELTEC, INSULIN    **      

HME

   OTHER    E0746    DM570    2109    ELECTROMYOGRAPHY (EMG) (E0746),
BIOFEEDBACK DEVICE    **    **   

HME

   OTHER    E0935    E0935    2125    PASSIVE MOTION (E0935) EXERCISE DEVICE   
      **

HME

   OTHER    E0935    E0935    2857    PASSIVE MOTION (E0935) EXERCISE DEVICE,
HAND          **

HME

   OTHER    E0935    E0935    2858    PASSIVE MOTION (E0935) EXERCISE DEVICE,
SHOULDER          **

HME

   OTHER    E0935    E0935    2859    PASSIVE MOTION (E0935) EXERCISE DEVICE,
ANKLE          **

HME

   OTHER    E0935    E0935    2860    PASSIVE MOTION (E0935) EXERCISE DEVICE,
ELBOW          **

HME

   OTHER    E0935    E0935    2861    PASSIVE MOTION (E0935) EXERCISE DEVICE,
WRIST          **

HME

   OTHER    E1300    DM570    2062    WHIRLPOOL (E1300), PORT (OVERTUB TYPE)   
**      

HME

   OTHER    E1310    DM570    2061    WHIRLPOOL (E1399), NON-PORT (BUILT-IN
TYPE)    **      

HME

   OTHER    E1399    E1399    2327    DURABLE MEDICAL EQUIP (E1399),
MISCELLANEOUS    **      

HME

   STIM_BO    E0747    DM570    6875    STIMULATOR, OSTEOGENIC, ULTRASOUND    **
     

HME

   STIM_BO    E0747    DM570    8386    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, EBI    **      

HME

   STIM_BO    E0747    DM570    8387    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, ORTHOFIX    **      

HME

   STIM_BO    E0747    DM570    8388    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, ORTHOLOGIC    **      

HME

   STIM_BO    E0748    DM570    2124    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL APPLICATIONS    **      

HME

   STIM_BO    E0748    DM570    8389    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, EBI    **      

HME

   STIM_BO    E0748    DM570    8390    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, ORTHOFIX    **      

HME

   STIM_BO    E0748    DM570    8391    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, ORTHOLOGIC    **      

HME

   WDSUCT    K0538    DM570    6873    WOUND SUCTION DEVICE (K0538)          **

HME

   WDSUCT    K0539    DM570    7914    DRESSING SET, FOR WOUND SUCTION DEVICE
(K0539)    **      

HME

   WDSUCT    K0540    DM570    7915    CANISTER SET, FOR WOUND SUCTION DEVICE
(K0540)    **      

The following may be charged under extraordinary circumstances:

HME

   SUP    E1399    E1399    4551    LABOR/SERVICE/SHIPPING CHARGES    **      

HME

   SUP    E1399    E1399    2731    SHIPPING AND HANDLING FEES    **      

The following may be charged if over and above routine on rental equipment:

RESP

   EQUIP    E1350    E1350    2382    REPAIR OR NON-ROUTINE (E1350) SERVICE
REQUIRING SKILL OF A TECH    **       HME    SUP    E1399    E1399    4552   
MISCELLANEOUS SUPPLIES    **       **

 

NOTES:

 

1. Whether rental or purchase, rates include all shipping, labor and set-up.

2. If item is rented, rates include all supplies to enable the equipment to
function effectively with the exception Suction and CPM. Such exception supplies
will be billed at **.

3. If item is rented, rates include repair and maintenance costs.

** Confidential Treatment Requested.



--------------------------------------------------------------------------------

DME / HME RESPIRATORY RATES:

GATEKEEPER RATES EFFECTIVE MARCH 15, 2007

 

CAT

  

TYPE

  

HCPCS
CODE

  

CHC
CODE

  

CareCentrix
Code

  

DESCRIPTION

  

PURCHASE
PRICE

  

RENTAL
PRICE

  

DAILY
PRICE

HME

   DIAB    A4230    A4230    8009    INFUSION SET FOR EXT INSULIN PUMP, NON
NEEDLE TYPE (A4230)    **      

HME

   DIAB    A4231    A4231    8012    INFUSION SET FOR EXTERNAL INSULIN PUMP,
NEEDLE TYPE (A4231)    **      

HME

   DIAB    A4232    A4232    8013    SYRINGE WITH NEEDLE FOR EXTINSULIN PUMP,
STERILE, 3CC (A4232)    **      

HME

   DIAB    A4632    A4632    8528    REPLACEMENT BATTERY FOR EXT INFUSION PUMP,
ANY TYPE, EA (A4632)    **      

HME

   DIAB    A4245    A4245    8527    ALCOHOL SWAB / SKIN BARRIER WIPES, BOX 50
(A4245)    **      

HME

   DIAB    A6257    A6257    8529    DRESSING <=16 SQ IN TRANSPARENT FILM, EA
(A6257)    **      

HME

   INSULPP    E0784    E0784    2158    PUMP (E0784), EXT AMBULATORY INFUSION,
MINIMED, INSULIN    **      

HME

   INSULPP    E0784    E0784    8563    PUMP DISETRONIC ACCU-CHEK SPIRIT,
INSULIN (E0784)    **      

HME

   INSULPP    E0784    E0784    7704    PUMP, EXT INFUSION, DANA DIABECARE,
INSULIN (E0784)    **      

HME

   INSULPP    E0784    E0784    7731    PUMP, EXT INFUSION, ANIMAS, INSULIN
(E0784)    **      

HME

   INSULPP    E0784    E0784    7773    PUMP (E0784), EXT AMBULATORY INFUSION,
DELTEC, INSULIN    **      

HME

   OTHER    E0746    DM570    2109    ELECTROMYOGRAPHY (EMG) (E0746),
BIOFEEDBACK DEVICE    **    **   

HME

   OTHER    E0935    E0935    2125    PASSIVE MOTION (E0935) EXERCISE DEVICE   
      **

HME

   OTHER    E0935    E0935    2857    PASSIVE MOTION (E0935) EXERCISE DEVICE,
HAND          **

HME

   OTHER    E0935    E0935    2858    PASSIVE MOTION (E0935) EXERCISE DEVICE,
SHOULDER          **

HME

   OTHER    E0935    E0935    2859    PASSIVE MOTION (E0935) EXERCISE DEVICE,
ANKLE          **

HME

   OTHER    E0935    E0935    2860    PASSIVE MOTION (E0935) EXERCISE DEVICE,
ELBOW          **

HME

   OTHER    E0935    E0935    2861    PASSIVE MOTION (E0935) EXERCISE DEVICE,
WRIST          **

HME

   OTHER    E1300    DM570    2062    WHIRLPOOL (E1300), PORT (OVERTUB TYPE)   
**      

HME

   OTHER    E1310    DM570    2061    WHIRLPOOL (E1399), NON-PORT (BUILT-IN
TYPE)    **      

HME

   OTHER    E1399    E1399    2327    DURABLE MEDICAL EQUIP (E1399),
MISCELLANEOUS    **      

HME

   STIM_BO    E0747    DM570    6875    STIMULATOR, OSTEOGENIC, ULTRASOUND    **
     

HME

   STIM_BO    E0747    DM570    8386    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, EBI    **      

HME

   STIM_BO    E0747    DM570    8387    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, ORTHOFIX    **      

HME

   STIM_BO    E0747    DM570    8388    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, ORTHOLOGIC    **      

HME

   STIM_BO    E0748    DM570    2124    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL APPLICATIONS    **      

HME

   STIM_BO    E0748    DM570    8389    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, EBI    **      

HME

   STIM_BO    E0748    DM570    8390    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, ORTHOFIX    **      

HME

   STIM_BO    E0748    DM570    8391    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, ORTHOLOGIC    **      

HME

   WDSUCT    K0538    DM570    6873    WOUND SUCTION DEVICE (K0538)          **

HME

   WDSUCT    K0539    DM570    7914    DRESSING SET, FOR WOUND SUCTION DEVICE
(K0539)    **      

HME

   WDSUCT    K0540    DM570    7915    CANISTER SET, FOR WOUND SUCTION DEVICE
(K0540)    **      

The following may be charged under extraordinary circumstances:

HME

   SUP    E1399    E1399    4551    LABOR/SERVICE/SHIPPING CHARGES    **      

HME

   SUP    E1399    E1399    2731    SHIPPING AND HANDLING FEES    **      

The following may be charged if over and above routine on rental equipment:

RESP

   EQUIP    E1350    E1350    2382    REPAIR OR NON-ROUTINE (E1350) SERVICE
REQUIRING SKILL OF A TECH    **      

HME

   SUP    E1399    E1399    4552    MISCELLANEOUS SUPPLIES    **       **

 

NOTES:

 

1. Whether rental or purchase, rates include all shipping, labor and set-up.

2. If item is rented, rates include all supplies to enable the equipment to
function effectively with the exception Suction and CPM. Such exception supplies
will be billed at **.

3. If item is rented, rates include repair and maintenance costs.

** Confidential Treatment Requested.